Per Curiam. This claim arising out of the death of a national guardsman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Illinois National Guardsman’s and Naval Militiaman’s Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 129, Sec. 401, et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General’s Office; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at hearings before the full Court on September 21, 1976, May 11, 1977, and March 15, 1979, the Court finds that: 1. The Claimant, Rose M. Heck, is the mother of the decedent, as stated in the application for benefits; and, in the absence of a designated beneficiary and by reason of the prior death of guardsman Tribbett’s father, Section 3 (c) of the Act provides that any award shall be paid to the surviving parent; 2. The decedent, Wilfred Tribbett, age 20, was an Illinois National Guardsman, a member of the Military and Naval Department, State of Illinois, and engaged in the active performance of his duties, within the meaning of Section 401 (b) of the Act, on June 26, 1976; 3. On said date, at aproximately 9:45 a.m., within his regular duty hours and pursuant to his assignment, guardsman Tribbett was driving an Illinois National Guard truck during a 15 day duty training assignment. The truck overturned in an accident, and Tribbett was trapped beneath the vehicle. Tribbett was pronounced dead at 10:30 a.m. on June 26,1976, and the certificate of death submitted recited the immediate cause of death as “multiple trauma,” due to or as a consequence of “automobile accident;” 4. At the time of his death, guardsman Tribbett was on duty pursuant to an order entered November 10, 1975, by the Adjutant General of the State of Illinois Military and Naval Department; and Tribbett was not on active military service pursuant to an order of the President of the United States; 5. Guardsman Tribbett was killed in the line of duty as defined in Section 401 (b) of the Act; 6. The proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be awarded to Rose M. Heck, as sole surviving parent of the deceased guardsman, Wilfred Tribbett.